April 2, 2009 575 Madison Avenue New York, NY 10022-2585 212.940.8800 tel 212.940.8776 fax PETER J. SHEA peter.shea@kattenlaw.com 212-940-6447 direct 212 894-5724 fax VIA EDGAR Securities and Exchange Commission Washington, D.C. 20549 Re: Form S-1 Filing for ETFS Platinum Trust Dear Ladies and Gentlemen: On behalf of the ETFS Platinum Trust ( Trust ) sponsored by our client, ETF Securities USA LLC, we are filing pursuant to the Securities Act of 1933 with this correspondence the registration statement on Form S-1 covering the proposed registration of up to 478,latinum Shares of the Trust ( Registration Statement ). A blackline copy of the Registration Statement reflecting differences between the Registration Statement and the registration statement of ETFS Gold Trust is being sent to the Commissions Staff under separate cover. The required registration fee in the amount of $27,846.00 has been paid by wire transfer through the FEDWIRE system. Please do not hesitate to contact me at (212) 940-6447 or Kathleen H. Moriarty at (212) 940-6304 if you have any questions or comments with respect to the foregoing. Very truly yours, /s/ Peter J. Shea Peter J. Shea Cc: Ms. Tracey McNeil Mr. H. Roger Schwall Mr. Fred Jheon Mr. Greg Burgess
